Citation Nr: 0608472	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for deviated septum, 
described as facial disfigurement, residuals of traumatic 
nasal fractures, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
dermatophytosis of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
December 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board remanded this case in 
September 2004 and November 2005.  The veteran testified 
before the undersigned at a hearing held at the RO in January 
2006.

The record shows that in July 2001 the veteran submitted a 
handwritten 12-page statement in which he appears to request 
that VA examine him for several disorders.  In January 2003, 
he submitted a handwritten 38-page statement where he 
discussed a number of disorders, and appeared to allege that 
there was clear and unmistakable error in several past VA 
decisions.  Unfortunately, the nature of the veteran's 
handwritten submissions prevents the Board from determining 
what, if any, benefits he is seeking through the submission 
of these letters.  The Board hereby advises him that if he in 
fact does desire to file a claim for VA benefits, he should 
inform the RO of the specific claims he is filing, preferably 
with the assistance of his representative.

In several statements, most recently in January 2003, the 
veteran raised the issue of entitlement to service connection 
for sinusitis.  This matter is referred to the RO for 
appropriate consideration.

An April 1997 Board decision noted, in the Introduction 
section, that the issue of entitlement to service connection 
for arthritis as secondary to frostbite of the feet or as 
part of Reiter's syndrome had been raised by the record; the 
Board referred this issue to the RO for further development 
or other action deemed appropriate.  The Board also referred 
the issues of entitlement to service connection for a hiatal 
hernia and stomach disorder to the RO.  Inasmuch as the 
record reflects that the RO thereafter undertook no action on 
the referenced claims, these matters are again referred to 
the RO for appropriate action.

The April 1997 Board decision also pointed out that the 
veteran was never notified of a November 1992 rating decision 
which denied his claim of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.  Although the Board referred that matter to the 
RO for further action, the RO still has not informed the 
veteran of the November 1992 rating action, or of his 
appellate rights with respect thereto.  See 38 C.F.R. §§ 
19.25, 20.302 (2005).  The Board reminds the RO that the time 
limits for perfecting an appeal of the November 1992 rating 
decision are not established until notice of the rating 
decision and appellate rights has been issued to the veteran.  
This matter is therefore again referred to the RO for 
appropriate action.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  The veteran's deviated septum, described as facial 
disfigurement, residuals of traumatic nasal fractures, is 
severely disfiguring and is manifested by visible tissue loss 
and gross distortion of the nose.

2.  The veteran's dermatophytosis affecting the feet is not 
productive of exfoliation, exudation, or itching, involves a 
nonexposed surface and small area, and is not shown to affect 
at least 5 percent of the entire body, or at least 5 percent 
of exposed areas, or to require intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for deviated septum, 
described as facial disfigurement, residuals of traumatic 
nasal fractures, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002, 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Codes 6502, 6504 
(2005).

2.  The criteria for a compensable rating for dermatophytosis 
of the feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7805, 7806 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a September 2004 correspondence.  The veteran's 
claims were thereafter readjudicated in an April 2005 
supplemental statement of the case.  Based on the procedural 
history of this case, it is the conclusion of the Board that 
VA has complied with the duty to notify obligations set forth 
in 38 U.S.C.A. § 5103(a).

While the September 2004 notice letter adequately notified 
the veteran pertaining to his claims for increased ratings, 
there was no mention in the letter as it pertained to the 
criteria for the assignment of an effective date based on a 
grant of an increased rating.  In the discussion below, the 
Board has granted an increased rating to 30 percent for the 
service-connected deviated septum, described as facial 
disfigurement, residuals of traumatic nasal fractures.  The 
Board has found that the 30 percent rating is warranted from 
the date of the veteran's claim and there is no evidence 
concerning the service-connected disability within one year 
of the receipt of the claim.  As such, the failure to provide 
notice on the effective date for the award of an increased 
rating is harmless error.  With respect to the claim for an 
increased compensable rating for dermatophytosis of both 
feet, the Board denied the claim below.  Therefore, no 
effective date will be assigned.  Consequently, there can be 
no possibility of any prejudice to the veteran.  See Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)

The Board notes that effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin.  See 67 
Fed. Reg. 49,590-99 (2002).  The veteran was advised of both 
the former and the current rating criteria in an April 2005 
supplemental statement of the case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the appellant himself.  
38 U.S.C.A. § 5103A.  

The record reflects that the veteran has attended several 
examinations in connection with this appeal.  The Board has 
reviewed the reports of the referenced examinations, and 
finds that the reports provide the findings necessary to 
fairly adjudicate the claims at issue.  The Board notes in 
passing that the October 2004 VA examiner indicated that a 
more precise measure of the percent of nasal blockage in the 
veteran's nose could be obtained through a rhinomanometry.  
The Board points out, however, that he also indicated that 
such a device was not available at any reasonably close VA 
facility, and made clear that he was not, in any event, 
suggesting that such precision measurement was required in 
this case.  Given that the veteran is already in receipt of 
the maximum rating available for blockage of the nasal 
passages, and as the examiner clarified that use of a 
rhinomanometry was not required or even recommended, the 
Board concludes that remand of the case for the purpose of 
arranging for the use of the referenced device is not 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the October 2000 rating decision from which this 
appeal originates.  That rating decision, as well as the 
October 2002 statement of the case and supplemental 
statements of the case, collectively informed him of the 
criteria for establishing entitlement to a higher rating for 
his nasal and dermatophytosis disorders.  As explained above, 
he was advised of the information and evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of he and VA in obtaining evidence, in the 
September 2004 correspondence, and his claims were 
readjudicated by VA in April 2005.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the October 2000 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the residuals 
of nasal fractures, as well as the dermatophytosis of both 
feet, and the Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

I.  Residuals of nasal fractures

Factual background

Briefly, as noted in the Introduction, the veteran's service 
ended in December 1948.  Service connection for facial 
disfigurement, residual of trauma nasal fractures, was 
granted in September 1949, and evaluated as 10 percent 
disabling for the period from May 18, 1949.  This 10 percent 
evaluation has remained in effect since that time.  

Historically, service medical records show that the veteran 
was found to have a deviated septum after his nose was struck 
by a ball.  X-ray studies at the time showed a comminuted 
fracture of the nasal bone, and he underwent a submucous 
resection.  He sustained a second nose fracture several 
months later, for which he underwent reduction of the nasal 
bone.

On file are VA and private treatment records from 1996 to 
October 2004 which show that the veteran's face was described 
as symmetrical, but that he had a saddle nose deformity.  He 
reported using a nasal spray to alleviate obstruction in his 
nasal passageways.  An October 2000 computed tomography study 
of the sinuses showed minimal right frontal mucosal 
thickening; nasal septal deviation to the right; and intact 
bony structures.  An accompanying consultation entry notes 
that the veteran had significant saddle nose deformity and 
bilateral nasal wall collapse, with no evidence of polyps or 
purulence; his inferior turbinates were hypertrophic, with a 
narrow nasal airway and significant obstruction.  A November 
2000 entry in the VA records indicates that he had a severe 
saddle nose deformity with 90 percent obstruction in each 
nostril.  A September 2001 entry also notes 90 percent 
obstruction in each nostril. 

The veteran attended a VA examination in July 2000.  He 
complained of an inability to breathe through his nose.  He 
explained that he used a nasal inhaler and had tried other 
treatment modalities.  He denied using any respiratory 
assistive devices.  Physical examination showed the presence 
of a typical saddle nose deformity in the lower third of the 
nose; the dorsum of the nose was otherwise fairly straight, 
and palpation over the bridge of the nose showed the 
deformity to be stable and without loose or mobile fragments.  
Intranasal examination showed some thickening of the septum 
approaching the saddle deformity and valve area.  The free 
edges of the upper lateral cartilages were collapsed toward 
the septum, causing a significant valve obstruction, although 
the septum itself was otherwise fairly straight.  The 
examiner estimated that the veteran had total obstruction in 
the right nostril, and 30 percent obstruction in the left 
nostril.  The turbinate mucosa was healthy and not 
particularly congested.  There was no purulence, polyps, or 
crusting, and no sinus tenderness or visible post nasal 
drainage.  The examiner described the saddle nose deformity 
as disfiguring.

At a July 2000 VA respiratory examination, the veteran 
complained of breathing problems related to his nose 
deformity; the examiner found no evidence of lung disease.

At the veteran's July 2000 VA surgical examination, the 
examiner noted the presence of the saddle nose deformity, but 
indicated that no obvious scars on the face or nose were 
present.  

The veteran attended a VA examination in July 2002, which was 
conducted by the same examiner who conducted the ear, nose, 
and throat examination in July 2000.  The examiner explained 
that the findings on examination remained the same as 
reported at the earlier examination.  The examiner noted that 
the predominant deformity involved was a septal defect, and 
that there was collapse of the lower and upper lateral 
cartilages against the septum in the valve area; he noted 
that this collapse contributed significantly to the 
inspiratory nasal obstruction and external nasal deformity.  
The examiner noted that the veteran probably had chronic 
rhinosinusitis for which the saddle nose deformity was not 
responsible.

The veteran was afforded a VA examination in October 2004, 
which was conducted by the examiner who evaluated him in July 
2000 and July 2002.  The veteran reported that both nostrils 
were blocked, and that he was experiencing speech and sleep 
impairment secondary to the nasal disorder.  Physical 
examination showed a saddle nose deformity.  Examination of 
the inside of the nose showed scar contracture and collapse 
of the nasal valves on both sides.  The right passageway was 
90 to 100 percent obstructed, and the left passageway was 50 
percent obstructed.  The septum was straight.  The examiner 
concluded that the veteran had a saddle nose deformity with 
internal scarring; he described it as a severe deformity 
which had caused chronic nasal obstruction.  The examiner 
concluded that the only residuals of the nasal fractures were 
the cosmetic deformity and the functional impairment as to 
breathing.  Color photographs of the nose were included.

At his January 2006 hearing, the veteran testified that he 
experienced sinus drainage down his throat, as well as a 
restricted airflow.  He indicated that he was informed he had 
a total blockage in the left nostril, and up to 90 percent 
blockage in the right nostril.  The veteran testified that he 
had tried every non-surgical treatment modality, largely to 
no avail.  He indicated that he worked as a banking officer 
and was free to attend to his problems as needed.  The 
veteran's daughter testified that he tended to choke, cough 
and gag, and that he breathed heavily with exertion.

Analysis

The RO evaluated the veteran's nasal disorder as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6504.  
Under that code, a 10 percent rating is warranted for loss of 
part of nose, or scars, where there is loss of part of one 
ala, or other obvious disfigurement.  A 30 percent rating is 
warranted for loss of part of nose, or scars, where there is 
exposure of both nasal passages.  38 C.F.R. § 4.97, 
Diagnostic Code 6504.

A maximum 10 percent rating is warranted for deviation of the 
nasal septum from trauma, with 50-percent obstruction of the 
nasal passage on both sides, or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2005).

A Note following Diagnostic Codes 6502 and 6504 indicates 
that in the alternative, a rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 is for application.  See 38 C.F.R. 
§ 4.97, Note following Diagnostic Code 6504 (2005).

Prior to August 30, 2002, scars of the head, face or neck 
warranted a 10 percent evaluation if they are moderate and 
disfiguring.  A 30 percent evaluation was warranted where the 
scars are severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).

As indicated previously, effective August 30, 2002, VA 
revised the criteria for evaluating disorders of the skin.  
See 67 Fed. Reg. 49,590-99 (2002).

Effective August 30, 2002, the revised criteria provide that 
a 10 percent evaluation is warranted for disfigurement of the 
head, face or neck with one characteristic of disfigurement.  
A 30 percent evaluation is warranted where there is visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted where there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).

The eight "characteristics of disfigurement" are as 
follows:  Scar 5 or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 and Note (1) (2005).  

The Board initially notes that the veteran argues he is 
entitled to separate ratings for his nasal deviation, and for 
the disfigurement caused by his nasal disorder.  As discussed 
above, nasal deviation (and loss of part of nose as well), is 
alternatively ratable under the diagnostic code for rating 
disfigurement of the head, face, or neck.  The Court's 
decision in Esteban v. Brown, 6 Vet. App. 259 (1994) 
consequently is not for application in this case, and the 
separate ratings requested are prohibited by 38 C.F.R. 
§ 4.14.  

As noted above, a 10 percent rating is the maximum rating 
available for deviation of the nasal septum under Diagnostic 
Code 6502.  A rating in excess of 10 percent is available 
under Diagnostic Code 6504, but only where there is exposure 
of both nasal passageways.  None of the evidence of record 
suggests that either nasal passageway is exposed, and the 
evidence shows that all scarring is located on the inside of 
the nose.  Nor does the veteran contend that either nasal 
passage is exposed.  A rating in excess of 10 percent under 
Diagnostic Code 6504 is therefore not for application.  

A rating higher than 10 percent is available through 
application of Diagnostic Code 7800.  As discussed 
previously, however, that diagnostic code was amended during 
the pendency of this appeal, effective August 30, 2002.  In 
light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the Board will apply the amended criteria for rating scars of 
the head, face, or neck effective from August 30, 2002.  See 
also, VAOPGCPREC 3-2000.

The evidence from 2000 to 2004 consistently show that the 
veteran has a saddle nose deformity which causes problems 
with his ability to breath through his nose.  In October 
2004, a VA examiner stated that the veteran had a saddle nose 
deformity with internal scarring secondary to trauma and 
postoperative infection back in 1947.  The examiner related 
that this left the veteran with a severe deformity that was 
visibly apparent and had definitely caused some chronic nasal 
obstruction.  Color photographs of record confirm the 
examiner's findings.  There is no indication in the record 
that the severity of the veteran's disfigurement has varied 
over the years.  As such, it is assumed that during the 
appeal period his condition is categorized as a severe 
deformity.  In light of the foregoing, the Board finds the 
next higher rating of 30 percent is warranted under the old 
Diagnostic Code 7800, based on a finding of severe 
disfigurement.

The evidence for the period from August 30, 2002, shows that 
the veteran has visible, or at least palpable, tissue loss 
associated with his nasal disorder, as suggested by the color 
photographs showing depressions located near the base of the 
nose at each nostril.  This is consistent with his surgical 
history and the descriptions of his treating and examining 
physicians concerning collapse of the cartilage in the nose.  
Moreover, the depressions and crookedness noted on the color 
photographs are, in the Board's opinion, reflective of gross 
distortion of the nose.  A 30 percent evaluation under the 
revised Diagnostic Code 7800 for the period from August 30, 
2002, is also warranted.  

An evaluation in excess of 30 percent, however, is not 
assignable under either the old or revised rating criteria.  
In this regard, there is no evidence that the service-
connected condition results in complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Moreover, the record 
shows that the deformity at issue is limited to the veteran's 
nose; there is no associated distortion or asymmetry of any 
other feature.  Nor does the veteran have at least four 
characteristics of disfigurement associated with the nasal 
disorder.  In this regard, the Board points out that all of 
the veteran's nasal scars are located on the inside of his 
nose.  Moreover, even if the outwardly visible effects of the 
internal scarring were considered, the veteran demonstrates, 
at most, three characteristics of disfigurement (surface 
contour of scar depressed, scar adherent to underlying 
tissue, and underlying soft tissue missing).  Given the 
above, the Board concludes that the evidence does not support 
an evaluation in excess of 30 percent under the old or 
revised Diagnostic Code 7800.

In sum, the evidence supports a 30 percent rating for 
deviated septum, described as facial disfigurement, residuals 
of traumatic nasal fractures, but does not support the 
assignment of a rating in excess of 30 percent rating.  This 
increase is warranted from the date of the veteran's claim 
for an increased rating.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2005).  The veteran notably has not reported marked 
interference of his nasal disorder with employment, and in 
fact notes that he is able to take any needed time to care 
for his disorder.  The veteran does contend that the nasal 
disorder involves many symptoms not recognized by the rating 
schedule, including dizziness, speech impairment, and sleep 
problems.  Notably, however, none of his claimed symptoms 
have been associated with his service-connected disorder by a 
medical professional, and the October 2004 examiner 
specifically concluded that the only residuals of the nasal 
fractures present consisted of the cosmetic deformity and the 
breathing problems.  Nor is there otherwise competent 
evidence that the manifestations of the disability are 
unusual or exceptional, or that the disorder has necessitated 
frequent periods of hospitalization.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Dermatophytosis of both feet

Factual background

Service connection for dermatophytosis of both feet was 
granted in September 1989, and evaluated as noncompensably 
disabling.  This evaluation has remained in effect since that 
time.

On file are VA and private treatment reports from 1996 to 
October 2004.  An April 2001 entry in the VA records shows 
that the veteran reported occasionally experiencing a rash on 
his feet.  A July 2001 entry notes that his skin was normal 
to appearance, but that he had evidence of fungus affecting 
the toenails; he was diagnosed with mild onychomycosis.

The veteran attended a VA dermatological examination in July 
2000.  He denied currently experiencing any significant skin 
lesions, denied using any medication for his skin disorder, 
and denied any unusual symptoms.  Physical examination showed 
that he had no rash or lesions affecting the feet.  The skin 
appeared healthy, without evidence of exfoliation or 
crusting.  The examiner noted some slight discoloration and 
deformity affecting several toenails.  The examiner diagnosed 
history of dermatophytosis of feet, without current skin rash 
or lesions.  He also diagnosed mild onychomycosis of some 
toenails on both feet.

At a July 2001 VA examination, the veteran reported a fungal 
infection in his toenails.  Physical examination showed 
normal color in the skin.  The skin was dry and the texture 
normal.  There was evidence of fungus in the toenails of both 
feet.  He was diagnosed with, inter alia, mild onychomycosis.

The veteran attended VA examination in July 2002.  He 
complained of a recurrent skin rash around his toes, as well 
as discoloration and thickening of the toenails.  He denied 
any significant symptoms from the skin condition.  Physical 
examination showed that there was no dermatitis or 
significant skin rash.  He did demonstrate slightly thickened 
and discolored toenails on both feet.  The examiner concluded 
that the veteran did not have any skin rash or 
dermatophytosis on examination, but did have mild 
onychomycosis of the toenails.

At a November 2004 VA examination, physical examination 
showed scaly dermatitis on the lower feet involving less than 
one percent of the total unexposed surface area; the examiner 
explained that there was no involvement of exposed surface 
area.  The veteran did not demonstrate any onycholytic nails 
in his great toes.  The examiner diagnosed mild 
dermatophytosis.  Color photographs of the feet were 
included.

At his January 2006 hearing, the veteran testified that his 
feet become cold and pale, and that he has thick and 
discolored toenails.  He indicated that he cuts his toenails 
several times each week, and cleans the nail beds.  He also 
testified that he used a cream for his feet.  His spouse 
testified that his feet are pale.

Analysis

The RO evaluated the veteran's skin disorder as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  That code in turn is rated pursuant to Diagnostic 
Code 7806, for eczema.  Prior to August 30, 2002, eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, warranted a noncompensable 
evaluation.  A 10 percent rating was warranted for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

Following the revisions to the criteria for evaluating skin 
disorders, a zero percent rating is now warranted for 
dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas, and; no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating requires dermatitis or eczema of 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Alternatively, the dermatitis can 
be rated under Diagnostic Codes 7800, 7801, 7802, 7803, or 
7804, or 7805, depending on the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, a scar may be 
rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

A.  Former rating criteria

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the dermatophytosis of the feet.  VA and 
private treatment reports, and the July 2000 and July 2002 
examination reports, consistently show the absence of any 
dermatophytosis affecting the feet, and show only that the 
veteran had mild onychomycosis.  The skin was described as 
healthy in appearance, and there was otherwise no suggestion 
of any exfoliation, exudation, or itching.  In addition, the 
veteran's disorder affects only a small, non-exposed area.  A 
November 2004 VA examination report reveals scaly dermatitis 
on the lower feet involving less than one percent of the 
total unexposed surface area.  The examiner stated that there 
was no involvement of an exposed surface area.  Mild 
dermatophytosis of the feet was diagnosed.  As the above 
findings fail to show that the service-connected 
dermatophytosis of both feet involves exfoliation, exudation 
or itching of an exposed surface or extensive area, a 
compensable rating under the old rating criteria cannot be 
assigned.


B.  Current rating criteria

Review of the evidence on file since August 30, 2002, shows 
that the veteran's dermatophytosis involves a non-exposed 
area, and substantially less than five percent of the entire 
body.  Moreover, the veteran has denied using any medication 
for the dermatophytosis, other than a topical cream, and 
there otherwise is no suggestion in the record that he uses 
systemic therapy for his condition, even on an intermittent 
basis.  Moreover, while the veteran indicates that he has to 
cut his thickened toenails several times each week, he does 
not contend that his skin disorder affects the functioning of 
either foot in any way, and none of the evidence otherwise 
suggests any impairment of foot or toe function.

In short, the evidence does not show that any dermatophytosis 
of the feet affects an appropriately large area, that is 
requires any systemic therapy, or that it otherwise affects 
functioning in either foot.  The Board consequently finds 
that the preponderance of the evidence is against the claim, 
and that a compensable evaluation for dermatophytosis of the 
feet under Diagnostic Codes 7805 or 7806 (or any other code) 
since August 30, 2002 is not warranted.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board points out, however, that the veteran does not 
allege any interference of his dermatophytosis with 
employment.  In addition, the current evidence of record does 
not reflect frequent periods of hospitalization because of 
the service-connected disability, or indicate that the 
manifestations of the disability are unusual or exceptional.  
The evidence instead shows that the manifestations of the 
disability are those contemplated by the schedular criteria, 
and there simply is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Bagwell; Shipwash.


ORDER

An increased rating to 30 percent for deviated septum, 
described as facial disfigurement, residuals of traumatic 
nasal fractures is granted.

Entitlement to a compensable rating for dermatophytosis of 
the feet is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


